DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office Action is in response to claims filed 04/11/2019 as preliminarily amended on -.
Claims 21-40 are pending.

Claim Objections
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Claim 21 appears twice. The dependent claim 21 is recited as dependent on claim 21. A new claim set cancelling dependent claim 21 is also problematic because it would both present an independent claim 21 and a claim 21 listed as cancelled. Therefore, Examiner recommends to cancel the entirety of claims 21 and 21-40 and 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

7.	Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-16 of U.S. Patent No. 8,572,623 B2 in view of ¶ [0060] of Patent No. 8,572,623 B2 as exemplified in the table below. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘623 is narrower in scope in multiple aspects and anticipates the limitations of the instant claims except in that the instant claims cause the image to be moved or copied responsive to the determination whereas ‘623 does not explicitly require the performance of the move or copy. However, in ¶ [0060] of ‘623 “an image manager can clone, move, and/or or build current image 86 in the chosen environment (if local is not the most optimal environment). In this example, image 86 is copied by image manager 94 from its grid computing environment 90 to a cloud computing environment 92”, therefore it would have been obvious to a person having ordinary skill in the art that the image would have .
Instant Application
Pat. 8,572,623
A method, comprising:








measuring an existing performance and an existing cost associated with an image running in a first computing environment; based at least in part on a user profile, wherein the user profile comprises respective weightings of performance and cost;














determining an expected performance and an expected cost associated with running the image in a second computing environment; based at least in part on a user profile, wherein the user profile comprises respective weightings of performance and cost;









determining, based at least in part on the comparison, that the image should be run on the second computing environment; and






causing, based at least in part on the determination, the image to be copied or moved from the first computing environment to the second computing environment.


registering, using at least one computing device, a set of images with a registry service, each of the set of images running in a computing environment;

measuring, using the at least one computing device, an existing performance of a current image running in a current computing environment based on performance metrics weighted by a user, the performance metrics comprising at least one of processing speed, storage capacity, response time, and latency;

identifying, using the at least one computing device, at least one image, 

receiving, from a user, using the at least one computing device, at least one rating based on user experience relating to actual performance of the at least one image;

measuring, using the at least one computing device, a potential performance of the at least one image as running in the alternate computing environment based on the performance metrics weighted by the user, the potential performance comprising a prediction of future performance of the at least one image based on the performance metrics weighted by the user and the at least one rating;

comparing, using the at least one computing device, the potential 

determining, using the at least one computing device, whether to move the current image from the current computing environment to the alternate computing environment based on the comparing; and
the determining being further based on a user profile associated with the existing image.


¶ [0060] “an image manager can clone, move, and/or or build current image 86 in the chosen environment (if local is not the most optimal environment). In this example, image 86 is copied by image manager 94 from its grid computing environment 90 to a cloud computing environment 92”


.
 
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-17 of U.S. Patent No. 9,348,650 B2 as exemplified in the table below. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘650 is narrower in scope in multiple aspects and anticipates the limitations of the instant claims.
Instant Application
Pat. 9,348,650
A method, comprising:







measuring an existing performance and an existing cost associated with an image running in a first computing environment; based at least in part on a user profile, wherein the user profile comprises respective weightings of performance and cost;











determining an expected performance and an expected cost associated with running the image in a second computing environment; based at least in part on a user profile, wherein the user profile comprises respective weightings of performance and cost;

comparing the expected performance and the expected cost to the existing performance and the existing cost based at least in part on a user profile, wherein the user profile comprises respective weightings of performance and cost;

determining, based at least in part on the comparison, that the image should be run on the second computing environment; and




causing, based at least in part on the determination, the image to be copied or moved from the first computing environment to the second computing environment.




measuring an existing performance of a current image running in a current computing environment based on performance metrics comprising at least one of: processing speed, storage capacity, response time, or latency;


identifying a plurality of images similar to the current image from the set of images; 

receiving at least one rating based on user experience relating to actual performance of the plurality of images similar to the current image as the plurality of images 

measuring a potential performance of the plurality of images as running in each of their respective computing environments based on the at least one rating and historical performance data;



comparing the potential performance of the plurality of images in each computing environment to the existing performance of the current image based on the performance metrics as weighted by the user;

ranking the current computing environment and the respective computing environments for running the current image based on the comparison; and determining an optimal computing 

running the current image in the optimal computing environment.


A person having ordinary skill in the art at the time of the invention would have found similar mappings between the remaining claims but have been omitted for the sake of brevity.

Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-16 of U.S. Patent No. 10,261,819 B2 as exemplified in the table below. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘819 is narrower in scope in multiple aspects and anticipates the limitations of the instant claims.
Instant Application
Pat. 10,261,819
A method, comprising:

measuring an existing performance and an existing cost associated with an image running in a first computing environment; 






determining an expected performance and an expected cost associated with running the image in a second computing environment;

comparing the expected performance and the expected cost to the existing performance and the existing cost based at least in part on a user profile, wherein the user profile comprises respective weightings of performance and cost;



determining, based at least in part on the comparison, that the image should be run on the second computing environment; and










causing, based at least in part on the determination, the image to be copied or moved from the first computing environment to the second computing environment.
1. A method, comprising:

measuring an existing performance of an image running in a local computing environment based on performance metrics comprising processing speed, storage capacity, response time, or latency, wherein the local computing environment comprises an end-user computing device;

determining an expected performance that would be expected were the image to be run in alternate computing environments;


comparing the expected performance to the existing performance of the image based at least in part on the performance metrics and a user profile associated with the image, wherein the user profile comprises a weighting of the performance metrics by the user and wherein the user profile sets forth a set of preferences;

determining that a selected alternate computing environment, separate and remote from the local computing environment, provides better performance than the local computing environment based upon the comparison;

displaying, at the end-user computing device, a recommendation to copy or move the image from the local computing environment to the selected alternate computing environment based on the determination;

upon receiving, at the end-user computing device, a response accepting the recommendation, copying or moving the image from the local computing environment to the selected alternate computing environment; and

upon copying or moving the image from the local computing environment, establishing a remote connection between the local computing environment and the selected alternate computing environment to access the image on the selected alternate computing environment remotely at the local computing environment.


A person having ordinary skill in the art at the time of the invention would have found similar mappings between the remaining claims but have been omitted for the sake of brevity.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “comparison service” for “conduct[ing]…”, “rank[ing]…” and “…faciliat[ing]…” in claims 37-40.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review of the disclosure, as originally filed, 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 36 and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term "similar" in claims 36 and 40 is a relative term which renders the claim indefinite.  The term "similar" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the 

Claim limitation “comparison service” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (see claim interpretation above). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. A review of the disclosure, as originally filed, does not describe the corresponding structure of the “comparison service”. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21(independent), 22-26, 30-31, 32-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brock et al. Pub. No. US 2012/0084445 A1 (hereafter Brock) in view of Astheimer Pub. No. US 2008/0134170 A1 (hereafter Astheimer).

With regard to claim 21, Brock teaches a method, comprising:
measuring an existing performance and an existing cost associated with an image running in a first computing environment (The SM is responsible for VM placement and scheduling at the local site. The site manager also monitors optimal conditions defined to meet performance objectives which are pre-defined for each site. The site manager also monitors optimal conditions defined to meet performance objectives which are pre-defined for each site. The determination of a site objective can be set through the ECM based on such factors, as the hardware, network and software of the remote secondary site. By way of an example, an objective set by one site manager at one site for the optimization of VM storage at the site is minimization of overall energy consumption at the site in at least ¶ [0030] and
if there is a determination from the SC that the current cloud site or the physical VM hosting device is deemed to have issues, for example, high costs or latencies that were previously non-existent in at least ¶ [0046] and inter-cloud creation and deletion of VM images is implemented if the computing capability of one VM computing devices reaches a pre-determined threshold in at least ¶ [0047] and to compare virtual machine image metadata of the existing VM against the VM to be replicated. Further, size variations, transmission speeds, and costs of maintaining and operating physical machines at a destination site are analyzed for the existing VM at the destination site, prior to selection and replica placement in at least ¶ [0022]);
determining an expected performance and an expected cost associated with running the image in a second computing environment (determine multiple eligible sites for replication of the VM image and to compare virtual machine image metadata of the existing VM against the VM to be replicated. Further, size variations, 
comparing the expected performance and the expected cost to the existing performance and the existing cost (It is further appreciated that an existing VM image at one destination site is compared with the VM image to be replicated to find similarities, thereby enabling the VM management software to determine if the destination site is suited for the VM image replica in at least ¶ [0022] and SM 130 monitors operating parameters and its values, such as, the network bandwidth, CPU (processing) availability, memory capacity, power usage, among other computing metrics and transfers these metrics to the statistics collector (SC) 125 in at least ¶ [0044])
determining, based at least in part on the comparison, that the image should be run on the second computing environment (The replica VM images for VM-1, are stored in site 3 215 and site 4 220. The sites are chosen by their availability in terms of the operating costs per the schedule. Further, the latency in the network access to the different sites indicates that a primary VM image would be better represented from a different site in at least ¶ [0049]); and
causing, based at least in part on the determination, the image to be copied or moved from the first computing environment to the second computing environment (The operating costs at time t.sub.1 and t.sub.2 are low for site 1, and therefore, site 1 can be implemented ahead of the other sites. However, at time t.sub.3, when the costs are higher at site 1, the scheduler indicates to the hiber-waking, migration and replica provisioning manager module 150 to select a new site, deactivate or delete the old replica VM image, and transfer control of the primary VM image to the new or activated replica VM image in at least ¶ [0049]).
Brock teaches measuring existing cost and performance at one environment and measuring and comparing to expected cost and performance at another environment but does not specifically teach that the comparison is based at least partly upon a user profile weighting performance and cost.
However, in analogous art Astheimer teaches based at least in part on a user profile, wherein the user profile comprises respective weightings of performance and learning objectives (provided as part of the software application that compare learning objectives stored in a profile with learning objectives offered by the software application, using their calculated relevance to each other to act as a system for adapting the software application and/or updating the user profile in accordance with the determined relevance, for example by applying a weighting factor to at the existing experience data in the user profile related to the learning objective of the software application or to performance data related to the subsequent use of the software application in at least ¶ [0205]);
It would have been obvious to a person having ordinary skill in the art at the time of the invention to combine the user profile weighting performance and learning objectives of Astheimer with the measuring existing cost and performance at one 

With regard to claim 22, Brock teaches wherein the second computing environment comprising a cloud computing environment (determining inter-site and intra-site variations, the commonality of different VM images are compared, where the different VMs are stored in different physical machines within the same cloud site (intra-site), or different physical machines in different cloud sites (inter-site) in at least ¶ [0022] lines 17-21 and Fig. 1 and 2).

With regard to claim 23, Brock teaches wherein comparing the expected performance and the existing performance comprises comparing the expected performance to the existing performance based at least in part on one or more metrics comprising processing speed, storage capacity, response time, or latency (The site manager (SM) 130 is a monitoring and enforcement tool that is responsible for VM placement and implementing scheduling decisions sent from the ECM. The SM 130 monitors operating parameters and its values, such as, the network bandwidth, CPU (processing) availability, memory capacity, power usage, among other computing metrics and transfers these metrics to the statistics collector (SC) 125 in at least ¶ [0044] and Exemplary operating parameters include, the average access costs; perceived latency for the VMs hosted at different cloud sites; available network bandwidth; heat generated; number of access users allowed; cost of resources; memory capacity (e.g., random access memory, read only memory, and read and write memory); and network congestion among the different sites. Further, the long-term costs associated with inter-site and intra-site variations are also analyzed for replica placement in at least ¶ [0022]).

With regard to claim 24, Brock teaches wherein the image is one of a plurality of images registered in a repository (The SM 130 also incorporates a de-duplication module for identifying duplicate data blocks for the VM images stored in a centralized shared repository within the cloud site. It is appreciated that if de-duplication and replication (for update propagation) are combined within the SM module at an exemplary primary VM site A 135, then the replication function (or sub-module) within the SM module implements write-coalescing and compression methods over the hash indices maintained by the de-duplication module to transmit non-redundant (new de-
determining, for each respective image of the plurality of images running on respective computing environments, if a different computing environment from the respective computing environments is better suited for running the respective image (an existing VM image at one destination site is compared with the VM image to be replicated to find similarities, thereby enabling the VM management software to determine if the destination site is suited for the VM image replica in at least ¶ [0022] and Similarly, eligible sites for VM.sub.2, VM.sub.3 and VM.sub.4 can be determined in at least ¶ [0052]).

With regard to claim 25, Brock teaches comprising storing data associated with registration of the image in the repository (The SM 130 also incorporates a de-duplication module for identifying duplicate data blocks for the VM images stored in a centralized shared repository within the cloud site in at least ¶ [0044] and Site manager (SM) 705 and 795 maintain reference tables for identifying the location a share storage (SAN) 780 and 745 in the case that a SAN is used to store the contents of a chunk of the VM image file for the particular site. Alternatively, the contents of a local storage 780 and 745 are indexed by SMs 705 and 795, for identifying new chucks of the image file, where the new chunks are identified by the de-duplication function 775 of the SM module on the primary site in at least [0058] lines 3-11 and in at least Fig. 5 and 6).

With regard to claim 26, Brock teaches ranking, the first computing environment and the second computing environment for running the image (The replica VM images for VM-1, are stored in site 3 215 and site 4 220. The sites are chosen by their availability in terms of the operating costs per the schedule. Further, the latency in the network access to the different sites indicates that a primary VM image would be better represented from a different site in at least ¶ [0049], site where VM image would be better represented ranks higher than other sites).
Astheimer teaches based at least in part on the respective weightings (provided as part of the software application that compare learning objectives stored in a profile with learning objectives offered by the software application, using their calculated relevance to each other to act as a system for adapting the software application and/or updating the user profile in accordance with the determined relevance, for example by applying a weighting factor to at the existing experience data in the user profile related to the learning objective of the software application or to performance data related to the subsequent use of the software application in at least ¶ [0205], weighting may prioritize performance data over experience data; applying this concept in combination with Brock (as in combination set forth in independent claim) the user profile weightings correspond to the metrics of Brock (see at least ¶ [0044] and ¶ [0022] of Brock) and therefore, the weighting prioritizing one data over another can prioritize a metric of Brock over another in ranking/selecting the site best suited),

With regard to claim 30, Astheimer teaches wherein the respective weightings of the user profile are configured to prioritize one of cost and performance , weighting may prioritize performance data over experience data; applying this concept in combination with Brock (as in combination set forth in independent claim) the user profile weightings correspond to the metrics of Brock (see at least ¶ [0044] and ¶ [0022] of Brock) and therefore, the weighting prioritizing one data over another can prioritize the performance of Brock over the cost of Brock or vice versa).

With regard to claim 31, Brock teaches a system, comprising:
a bus; a processor coupled to the bus; and a memory medium coupled to the bus, the memory medium comprising instructions to (An enterprise cloud manager (ECM) 105 software module functions as a VM management software application on a backend computing device to monitor and manage the primary and replica images on remote cloud sites and computing devices as related to the systems and methods described herein include personal computers (PC), netbooks, laptops, servers, smart phones, and any device with a processor and memory capable of networking in at least ¶ [0042]):
measure an existing performance and an existing cost associated with an image running in a first computing environment (The SM is responsible for VM placement and scheduling at the local site. The site manager also monitors optimal conditions defined to meet performance objectives which are pre-defined for each site. The site manager also monitors optimal conditions defined to meet performance objectives which are pre-defined for each site. The determination of a site objective can be set through the ECM based on such factors, as the hardware, network and software of the remote secondary site. By way of an example, an objective set by one site manager at one site for the optimization of VM storage at the site is minimization of overall energy consumption at the site in at least ¶ [0030] and
if there is a determination from the SC that the current cloud site or the physical VM hosting device is deemed to have issues, for example, high costs or latencies that were previously non-existent in at least ¶ [0046] and inter-cloud creation and deletion of VM images is implemented if the computing capability of one VM computing devices reaches a pre-determined threshold in at least ¶ [0047] and to compare virtual machine image metadata of the existing VM against the VM to be replicated. Further, size variations, transmission speeds, and costs of maintaining and operating physical machines at a destination site are analyzed for the existing VM at the destination site, prior to selection and replica placement in at least ¶ [0022]);
determine an expected performance and an expected cost associated with running the image in a second computing environment (determine multiple eligible sites for replication of the VM image and to compare virtual machine image metadata of the existing VM against the VM to be replicated. Further, size variations, transmission 
compare the expected performance and the expected cost to the existing performance and the existing cost (It is further appreciated that an existing VM image at one destination site is compared with the VM image to be replicated to find similarities, thereby enabling the VM management software to determine if the destination site is suited for the VM image replica in at least ¶ [0022] and SM 130 monitors operating parameters and its values, such as, the network bandwidth, CPU (processing) availability, memory capacity, power usage, among other computing metrics and transfers these metrics to the statistics collector (SC) 125 in at least ¶ [0044])
determine, based at least in part on the comparison, that the image should be run on the second computing environment (The replica VM images for VM-1, are stored in site 3 215 and site 4 220. The sites are chosen by their availability in terms of the operating costs per the schedule. Further, the latency in the network access to the different sites indicates that a primary VM image would be better represented from a different site in at least ¶ [0049]); and
cause, based at least in part on the determination, the image to be copied or moved from the first computing environment to the second computing environment (The operating costs at time t.sub.1 and t.sub.2 are low for site 1, and therefore, site 1 can be implemented ahead of the other sites. However, at time t.sub.3, when the costs are higher at site 1, the scheduler indicates to the hiber-waking, migration and replica provisioning manager module 150 to select a new site, deactivate or delete the old replica VM image, and transfer control of the primary VM image to the new or activated replica VM image in at least ¶ [0049]).
Brock teaches measuring existing cost and performance at one environment and measuring and comparing to expected cost and performance at another environment but does not specifically teach that the comparison is based at least partly upon a user profile weighting performance and cost.
However, in analogous art Astheimer teaches based at least in part on a user profile, wherein the user profile comprises respective weightings of performance and learning objectives (provided as part of the software application that compare learning objectives stored in a profile with learning objectives offered by the software application, using their calculated relevance to each other to act as a system for adapting the software application and/or updating the user profile in accordance with the determined relevance, for example by applying a weighting factor to at the existing experience data in the user profile related to the learning objective of the software application or to performance data related to the subsequent use of the software application in at least ¶ [0205]);
It would have been obvious to a person having ordinary skill in the art at the time of the invention to combine the user profile weighting performance and learning objectives of Astheimer with the measuring existing cost and performance at one 

With regard to claim 32, Brock teaches wherein the first computing environment uses the processor (While complete control of the sub-module elements of the ECM is extended to the cloud computing service provider hosting the entire method and system 100, partial control is designate to client computing devices … Computing devices as related to the systems and methods described herein include personal computers (PC), netbooks, laptops, servers, smart phones, and any device with a processor and memory capable of networking in at least ¶ [0042] and The site manager (SM) 130 is a monitoring and enforcement tool that is responsible for VM placement and implementing scheduling decisions sent from the ECM in at least ¶ , site manager local to the first computing environment implements the scheduling decisions using processor of computing device upon which it executes).

With regard to claim 33, Brock teaches the system of claim 31, wherein the image is one of a plurality of images registered with a registry service (The SM 130 also incorporates a de-duplication module for identifying duplicate data blocks for the VM images stored in a centralized shared repository within the cloud site. It is appreciated that if de-duplication and replication (for update propagation) are combined within the SM module at an exemplary primary VM site A 135, then the replication function (or sub-module) within the SM module implements write-coalescing and compression methods over the hash indices maintained by the de-duplication module to transmit non-redundant (new de-duplicated) data of the primary VM image to the secondary VM image replica files In at least ¶ [0044]) configured to monitor the existing performance of the plurality of images on respective computing environments (an existing VM image at one destination site is compared with the VM image to be replicated to find similarities, thereby enabling the VM management software to determine if the destination site is suited for the VM image replica in at least ¶ [0022] and Similarly, eligible sites for VM.sub.2, VM.sub.3 and VM.sub.4 can be determined in at least ¶ [0052]).

With regard to claim 34, Brock teaches wherein the memory medium comprises instructions to determine the expected performance based at least in part on a performance of at least one image of a plurality of different images 

With regard to claim 35, Brock teaches wherein the performance is a current performance of the at least one image in the second computing environment (determine multiple eligible sites for replication of the VM image and to compare virtual machine image metadata of the existing VM against the VM to be replicated. Further, size variations, transmission speeds, and costs of maintaining and operating physical machines at a destination site are analyzed for the existing VM at the destination site, prior to selection and replica placement in at least ¶ [0022] and ¶ [0027] and FIG. 2 illustrates a system and method for scheduling and provisioning VM images across multiple secondary cloud sites based on the operating parameters of the secondary cloud sites in at least ¶ [0011] and Fig. 2).

With regard to claim 36, Brock teaches wherein the at least one image is similar to the image or a different instance of the same image (It is further appreciated that an existing VM image at one destination site is compared with the VM 

With regard to claim 37, Brock teaches a cloud based computing platform comprising (An enterprise cloud manager (ECM) 105 software module functions as a VM management software application on a backend computing device to monitor and manage the primary and replica images on remote cloud sites and computing devices as related to the systems and methods described herein include personal computers (PC), netbooks, laptops, servers, smart phones, and any device with a processor and memory capable of networking in at least ¶ [0042]):
a first computing environment (The SM is responsible for VM placement and scheduling at the local site. The site manager also monitors optimal conditions defined to meet performance objectives which are pre-defined for each site. The site manager also monitors optimal conditions defined to meet performance objectives which are pre-defined for each site. The determination of a site objective can be set through the ECM based on such factors, as the hardware, network and software of the remote secondary site. By way of an example, an objective set by one site manager at one site for the optimization of VM storage at the site is minimization of overall energy consumption at the site in at least ¶ [0030] and

a second computing environment (determine multiple eligible sites for replication of the VM image and to compare virtual machine image metadata of the existing VM against the VM to be replicated. Further, size variations, transmission speeds, and costs of maintaining and operating physical machines at a destination site are analyzed for the existing VM at the destination site, prior to selection and replica placement in at least ¶ [0022] and ¶ [0027] and FIG. 2 illustrates a system and method for scheduling and provisioning VM images across multiple secondary cloud sites based on the operating parameters of the secondary cloud sites in at least ¶ [0011] and Fig. 2); and
a comparison service configured to: conduct a comparison of the first computing environment with the second computing environment (It is further appreciated that an existing VM image at one destination site is compared with the VM image to be replicated to find similarities, thereby enabling the VM management software to determine if the destination site is suited for the VM image replica in at least 
based at least in part on one or more metrics, wherein the one or more metrics comprises a cost associated with running an image on a computing environment of the first computing environment and the second computing environment (The site manager (SM) 130 is a monitoring and enforcement tool that is responsible for VM placement and implementing scheduling decisions sent from the ECM. The SM 130 monitors operating parameters and its values, such as, the network bandwidth, CPU (processing) availability, memory capacity, power usage, among other computing metrics and transfers these metrics to the statistics collector (SC) 125 in at least ¶ [0044] and Exemplary operating parameters include, the average access costs; perceived latency for the VMs hosted at different cloud sites; available network bandwidth; heat generated; number of access users allowed; cost of resources; memory capacity (e.g., random access memory, read only memory, and read and write memory); and network congestion among the different sites. Further, the long-term costs associated with inter-site and intra-site variations are also analyzed for replica placement in at least ¶ [0022]),
rank the first computing environment and the second computing environment based on the comparison (The replica VM images for VM-1, are stored in site 3 215 and site 4 220. The sites are chosen by their availability in terms of the operating costs per the schedule. Further, the latency in the network access to the , site where VM image would be better represented ranks higher than other sites); and
in response to determining a better rank for the first computing environment than the second computing environment, facilitate running of the image on the first computing environment (The operating costs at time t.sub.1 and t.sub.2 are low for site 1, and therefore, site 1 can be implemented ahead of the other sites. However, at time t.sub.3, when the costs are higher at site 1, the scheduler indicates to the hiber-waking, migration and replica provisioning manager module 150 to select a new site, deactivate or delete the old replica VM image, and transfer control of the primary VM image to the new or activated replica VM image in at least ¶ [0049]).
Brock teaches measuring existing cost and performance at one environment and measuring and comparing to expected cost and performance at another environment but does not specifically teach that the comparison is based at least partly upon a user profile weighting one or more metrics.
However, in analogous art Astheimer teaches based at least in part on one or more metrics and one or more preferences associated with a user profile, wherein the one or more preferences comprises respective weightings of the one or more metrics (provided as part of the software application that compare learning objectives stored in a profile with learning objectives offered by the software application, using their calculated relevance to each other to act as a system for adapting the software application and/or updating the user profile in accordance with the determined relevance, for example by applying a weighting factor to at the existing experience data 
It would have been obvious to a person having ordinary skill in the art at the time of the invention to combine the user profile weighting performance and learning objectives of Astheimer with the measuring existing cost and performance at one environment and measuring and comparing to expected cost and performance at another environment of the systems and methods of Brock resulting in a system in which the measuring existing cost and performance at one environment and measuring and comparing to expected cost and performance at another environment of Brock utilizes the user profile weighting performance and learning objectives of Astheimer in performing the comparison as to whether the image should be run on the second computing environment thus utilizing the concept of a user profile with weighted metrics in association with the metrics of Brock, specifically to be utilized in conjunction with the performance and cost metrics of Brock (see at least ¶ [0044] and ¶ [0022]) or any combination of the metrics of Brock. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of increasing system flexibility and adaptation to a user's particular needs and allowing for finer grain control (see at least Astheimer ¶ [0226]).

With regard to claim 38, Astheimer teaches wherein the respective weightings of the user profile are configured to prioritize the one or more metrics (provided as part of the software application that compare learning objectives stored in a profile with , weighting may prioritize performance data over experience data; applying this concept in combination with Brock (as in combination set forth in independent claim) the user profile weightings correspond to the metrics of Brock (see at least ¶ [0044] and ¶ [0022] of Brock) and therefore, the weighting prioritizing one data over another can prioritize the performance of Brock over the cost of Brock or vice versa, or any combination of the metrics of Brock).

With regard to claim 39, Brock teaches wherein the one or more metrics comprises a performance associated with running the image on the computing environment (determine multiple eligible sites for replication of the VM image and to compare virtual machine image metadata of the existing VM against the VM to be replicated. Further, size variations, transmission speeds, and costs of maintaining and operating physical machines at a destination site are analyzed for the existing VM at the destination site, prior to selection and replica placement in at least ¶ [0022] and ¶ [0027] and FIG. 2 illustrates a system and method for scheduling and provisioning VM images across multiple secondary cloud sites based on the operating parameters of the secondary cloud sites in at least ¶ [0011] and Fig. 2 and ¶ [0022] and ¶ [0044]).

With regard to claim 40, the cloud based computing platform of claim 37, wherein the comparison is based at least in part on the one or more metrics associated with a second image, similar to the image, running on the first computing environment and a third image, similar to the image, running on the second computing environment (It is further appreciated that an existing VM image at one destination site is compared with the VM image to be replicated to find similarities, thereby enabling the VM management software to determine if the destination site is suited for the VM image replica in at least ¶ [0022] and SM 130 monitors operating parameters and its values, such as, the network bandwidth, CPU (processing) availability, memory capacity, power usage, among other computing metrics and transfers these metrics to the statistics collector (SC) 125 in at least ¶ [0044] and Further, in another exemplary embodiment, if the VM image data is similar to an unrelated third VM image data, then the operating parameter values of the third VM image data is utilized to find a site for the intended VM image data replica. The similarities of the intended VM image data and the third unrelated VM image data can extend to comparison of the third VM image data latencies, size of the VM image data, the network bandwidth, power consumption, number of users allowed, among other parameters in at least ¶ [0051]).

Claims 21(dependent) and 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brock et al. Pub. No. US 2012/0084445 A1 (hereafter Brock) in view of Astheimer Pub. No. US 2008/0134170 A1 (hereafter Astheimer) as applied to .

With regard to claim 21, Brock and Astheimer teach the method of claim 21,
Brock teaches recommending better site for the VM image and copying/moving the image to that site but Brock does not specifically teach that the site, the first computing environment, comprises an end-user device.
However, in analogous art Steinwagner teaches wherein the first computing environment comprises an end-user computing device (The product application may then be deployed (e.g. shipped) by providing the image to a plurality of end-user devices, wherein the virtual machine, including the product application in the operating environment of the virtual machine, may be implemented thereon in at least abstract and ¶ [0038]).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to combine the first computing environment comprises an end-user device of Steinwagner with systems and methods of Brock and Astheimer resulting in a system in which the first environment as in Brock comprises an end-user device as in Steinwagner. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, as this is merely a simple substitution. Brock and Astheimer differ from the claimed invention in that they do not recite that the first computing environment comprises an end-user device. Steinwagner teaches that the environment in which a virtual machine is deployed comprises an end-user device. And a person having ordinary skill in the art could have .

Claims 27-28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brock et al. Pub. No. US 2012/0084445 A1 (hereafter Brock) in view of Astheimer Pub. No. US 2008/0134170 A1 (hereafter Astheimer) as applied to claims 21(independent), 22-26, 30-31, 32-40 above and in further view of Keagy et al. Pat. No. US 8,656,018 B1 (hereafter Keagy).

With regard to claim 27, Brock and Astheimer teach the method of claim 21, comprising
Brock teaches recommending better site for the VM image and copying/moving the image to that site but Brock and Astheimer do not specifically teach displaying the recommendation and receiving an acceptance response.
However, in analogous art Keagy teaches displaying a configuration to copy or move the image from the first computing environment to the second computing environment prior to copying or moving the image from the first computing environment to the second computing environment (some embodiments of the invention provide a hosting system 900 that rapidly deploys and configures a server configuration after the configuration is specified. Such a hosting system 900 can provide such services at any time. Should a user desire to allocate more resources (e.g., 
It would have been obvious to a person having ordinary skill in the art at the time of the invention to combine the interface for user configuration adjustments of Keagy with the recommendation of a better execution environment of the system of Brock and Astheimer resulting in displaying the recommendation of a better execution environment for the user to accept as a configuration change to utilize the configuration of the alternate computing environment. A person having ordinary skill in the art would have been motivated to make this combination for the purpose of allowing users instantaneous and granular control over adjustment of their configuration such that they may account for actual and expected changes in demand (See at least Keagy col. 21 lines 1-45).

With regard to claim 28, Brock and Astheimer teach the method of claim 27, comprising
Brock teaches recommending better site for the VM image and copying/moving the image to that site but Brock and Astheimer do not specifically teach displaying the recommendation and receiving an acceptance response.
receiving a user response accepting the configuration, and, in response to the user response, copying or moving the image from the first computing environment to the second computing environment (The modifications are then automatically passed from the front-end to the back-end where the hypervisor management module optimally re-provisions the modified configuration. Specifically, the hypervisor management module automatically provides a different allocation for the resources across the hardware nodes to implement the modified configuration and the utility management modules reconfigure the resources. This further provisioning, allocating, and configuring occurs automatedly and without human intervention. As a result, users may dynamically allocate or reconfigure their set of allocated hardware and software resources via the front-end interface at any time. Such control allows users the ability to actively manage their own configurations. such control allows users the ability to instantaneously and granularly adjust their configuration to account for actual or expected changes in demand in at least col. 21 lines 24-45 and col. 21 lines 11-23).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to combine the interface for user configuration adjustments of Keagy with the recommendation of a better execution environment of the system of Brock and Astheimer resulting in displaying the recommendation of a better execution environment for the user to accept as a configuration change to utilize the configuration of the alternate computing environment. A person having ordinary skill in the art would have been motivated to make this combination for the purpose of allowing users instantaneous and granular control over adjustment of their configuration such that they .

Claims 29 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brock et al. Pub. No. US 2012/0084445 A1 (hereafter Brock) in view of Astheimer Pub. No. US 2008/0134170 A1 (hereafter Astheimer) in view of Keagy et al. Pat. No. US 8,656,018 B1 (hereafter Keagy) as applied to claims 27-28 above and in further view of Miyajima Pub. No. US 2010/0241734 A1 (hereafter Miyajima).

With regard to claim 29, Brock, Astheimer and Keagy teach the method of claim 28, comprising
Brock discloses preserving network connections across virtual machine migrations Brock, Astheimer and Keagy but do not specifically teach the establishment of a connection between a first and second environment.
However, in analogous art Miyajima teaches establishing a remote connection between the first computing environment and the second computing environment to remotely access the image on the second computing environment (The system includes a virtualization platform on a local site side and a virtualization platform on the remote site side linked via a communication net, wherein the virtualization platform on the local site side includes: a network processor which separately establishes a communication line connected to the client machine and a communication line connected to a network processor of the virtualization platform on the remote site side in at least ¶ [0019] and creates the communication form from a client machine to a remote 
It would have been obvious to a person having ordinary skill in the art at the time of the invention to combine the establishment of a connection between a first and second environment of Miyajima with the system of Brock, Astheimer and Keagy resulting in a system in which the first and second environment establish a remote connection through which the image can be accessed on the second environment. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of improving system flexibility and efficiency through the establishment of communication between environments as well as permitting the monitoring of data sent there between and providing for secure communications (See at least Miyajima ¶ [0117] – [0119]).

Conclusion
Examiner respectfully requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application.

When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections.  See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY A TEETS whose telephone number is (571)272-3338.  The examiner can normally be reached on Monday - Friday, 6am-2pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng An can be reached on 5712723756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRADLEY A TEETS/Primary Examiner, Art Unit 2195